—In an action, inter alia, to recover damages for negligence and breach of contract, the plaintiff appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 15, 1997, which, inter alia, granted, in part, the defendant’s cross motion to dismiss the complaint as time-barred, and denied that branch of its motion which was to dismiss the affirmative defense based on the Statute of Limitations.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court correctly resolved the Statute of Limitations issues raised by the parties (see, Suffolk County Water Auth. v J.D. Posillico, Inc., 267 AD2d 301 [decided herewith]). Bracken, J. P„, Friedmann, Goldstein and Smith, JJ., concur.